Woods, C. J.,
delivered the opinion of the court.
The cotton on which it is contended for appellant that he had a lien, as overseer or manager of the plantation on which the same was raised under his charge and management, was shipped by appellant himself from that plantation to the market of Greenville, and for the purpose of being sold in that market. It was accordingly, after being received by the consignee at Greenville, placed in the hands of N. Goldstein & Co. (a firm of which it appears appellee was a member), cotton factors at Greenville, for the purpose of sale, and the same was accordingly so sold by Goldstein & Co., and the proceeds passed to the credit of the plantation or that of the owner of the plantation. ,
It thus appears that the appellant not only consented to do what was done in shipping the cotton to Greenville for the purpose of sale, but that he himself was the very person who so shipped it, and for that purpose, and he is now estopped to assert the lien which he once had and which has been lost by his own act. This view of the matter is conclusive of the controversy.

Affirmed.